Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Rogers Communications Declares Quarterly Dividend TORONTO, July 31 /CNW/ - Rogers Communications Inc. announced today that its Board of Directors has declared quarterly dividends totaling 12.5 cents per share on each of its outstanding Class B Non-Voting shares and Class A Voting shares. The quarterly dividend declared today will be paid on October 1, 2007 to shareholders of record on September 13, 2007. Rogers Communications is a diversified Canadian communications and media company. We are engaged in wireless voice and data communications services through Wireless, Canada's largest wireless provider and the operator of the country's only Global System for Mobile Communications ("GSM") based network.
